Citation Nr: 1700671	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  10-41 142	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for memory loss.

6.  Entitlement to service connection for nephropathy.

7.  Entitlement to service connection for heart disease, to include coronary artery disease.

8.  Entitlement to service connection for obesity, including as secondary to service-connected diabetes mellitus and posttraumatic stress disorder (PTSD).

9.  Entitlement to an earlier effective date for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to May 1971. 

The first eight issues were originally before the Board of Veterans' Appeals (Board) on appeal from June 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Manchester, New Hampshire, and St. Petersburg, Florida, respectively.  The claims file is currently under the jurisdiction of the VA RO in St. Petersburg, Florida.

In November 2011, the Veteran testified from the RO by way of videoconference technology at a hearing with a Veterans Law Judge.  That Veterans Law Judge is no longer employed at the Board.

In June 2012, the Board issued a decision that, in part, denied the claims for entitlement to service connection for memory loss; nephropathy; tinnitus; and heart disease, to include coronary artery disease.  The Board also remanded the issues of entitlement to service connection for sleep apnea, hypertension, and erectile dysfunction for further development.  The Board dismissed the claim for service connection for obesity.

In April 2014, the Board vacated the June 2012 Board decision as to the claims of entitlement to service connection for obesity; memory loss; nephropathy; tinnitus; and heart disease, to include coronary artery disease.

In February 2015, the Board denied the claims for entitlement to service connection for obesity; memory loss; nephropathy; tinnitus; sleep apnea; hypertension; erectile dysfunction; heart disease, to include coronary artery disease.

In a March 2016 Joint Motion for Partial Remand, the parties agreed to vacate and remand the issue of service connection for obesity to address whether the Veteran's service-connected PTSD resulted in overeating due to stress which in turn resulted in obesity.  

The issue of entitlement to an earlier effective date for the grant of service connection for PTSD is addressed in the REMAND portion of the decision below.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

In February 2015, the Board denied claims of entitlement to service connection for sleep apnea, erectile dysfunction, and hypertension on a direct basis and as secondary to service-connected diabetes mellitus.  The Board denied claims of entitlement to service connection for memory loss, nephropathy, heart disease, and tinnitus on a direct basis only.

In a March 2015 statement, the Veteran noted that these seven claims should have been considered as secondary to his service-connected PTSD.  Various documents of record at the time of the February 2015 Board decision reflect that the Veteran has argued that these seven disorders are secondary to the service-connected PTSD.
 
As for the claims of entitlement to service connection for sleep apnea, erectile dysfunction, and hypertension, the Board considered whether the disorders were secondary to the service-connected diabetes mellitus but not whether the disorders were secondary to the service-connected PTSD.  

With regards to the claims of entitlement to service connection for memory loss, nephropathy, heart disease, and tinnitus, the Board noted that the Veteran was claiming these disorders as secondary to the service-connected diabetes mellitus.  The Board did not indicate that the Veteran was claiming these disorders as secondary to the service-connected PTSD.  While the Board noted that the memory loss was a symptom of PTSD for the purpose of determining whether the Veteran has a current disability manifested by memory loss, the Board denied all four claims, including the claim of entitlement to service connection for memory loss, on a direct basis only and therefore did not also deny them as secondary to service-connected PTSD.

The Veteran was denied due process of law by the Board's failure to adjudicate the claims as secondary to the service-connected PTSD.

Accordingly, the portion of the February 27, 2015, Board decision addressing the issues of entitlement to service connection for sleep apnea, hypertension, erectile dysfunction, tinnitus, memory loss, nephropathy, and heart disease, to include coronary artery disease, is vacated.

The remainder of the February 27, 2015, Board decision remains undisturbed, with the exception of the claim for entitlement to service connection for obesity, which will be discussed below.

March 2016 Joint Motion

As reflected in the Introduction, the parties agreed to vacate the issue of service connection for obesity because the Board did not consider whether the Veteran's obesity was secondary to his service-connected PTSD.  Accordingly, the portion of the February 27, 2015, Board decision addressing the issue of entitlement to service connection for obesity is vacated.


REMAND

In its February 2015 decision, the Board remanded the issue of entitlement to an earlier effective date for the grant of service connection for PTSD in order for the RO to issue a statement of the case (SOC).  See 38 C.F.R. § 19.26.  However, it does not appear that such SOC has been issued.  Thus, a remand for issuance of a SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board further notes that in a July 2016 correspondence, the Veteran appears to assert that there was clear and unmistakable error related to the effective date of the award of service connection for PTSD.  The Board does not have jurisdiction of this matter, as the claim for an earlier effective date for the grant of service connection for PTSD is pending issuance of a SOC.  However, the Veteran's assertion is referred to the RO for any appropriate action.

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC, containing all applicable laws and regulations, on the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  Manlincon, 12 Vet. App. 238.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.  

2.  The RO should observe the July 2016 correspondence, in which the Veteran appears to assert that there was clear and unmistakable error related to the effective date of the award of service connection for PTSD.  The Board does not have jurisdiction of this matter, as the claim for an earlier effective date for the grant of service connection for PTSD is pending issuance of a SOC.  However, the Veteran's assertion is referred for any appropriate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
	                        ____________________________________________
	S. HENEKS
	Veterans Law Judge, Board of Veterans' Appeals

